DETAILED ACTION
Claims 28-51 are pending and subject to a restriction and/or election requirement. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 28-39, drawn to a recombinant extra-cellular vesicle internalizing receptor (EVIR) comprising: (i) an extracellular antibody domain specific for a membrane molecule of a cancer cell; (ii) a proteinic domain comprising at least one transmembrane and at least one intracellular domain; and (iii) optionally, a cell membrane export domain increasing the export of the EVIR to the cellular membrane of an antigen-presenting cell when expressed in said cell

Group II, claim(s) 40-44, drawn to an isolated nucleic acid sequence encoding an EVIR according to claim 28 and a vector containing said nucleic acid sequence.



Group IV, claim 46, drawn to an isolated antigen presenting cell (APC) or a stem or progenitor cell thereof expressing at least one EVIR according to claim 28.


Group V, claim 47, drawn to an ex vivo method of preparing EVIR-expressing, TAAs-presenting cells, comprising the steps of: (i) providing at least one cancer cell or at least one cancer cell-derived extracellular vesicle (EV) obtained from a cancer subject; (ii) providing an EVIR-expressing cell according to claim 46; (iii) contacting, ex vivo, an EVIR-expressing cell provided under (ii) with said at least one cancer cell or EV provided under (i); and (iv) collecting cells obtained in step (iii); wherein cells obtained under (iv) have an enhanced ability to present TAAs from said cancer subject as compared to a cell not expressing an EVIR and treated as in (iii), once administered to said subject.


VI, claim(s) 48-49, drawn to a pharmaceutical composition comprising at least one vector encoding at least one EVIR according to claim 28 or antigen presenting cells (APC) or stem cells or progenitor cell thereof transduced with said at least one vector and at least one pharmaceutically acceptable carrier, diluent or excipient thereof.

Group VII, claim 50, drawn to a kit comprising at least one EVIR according to claim 28, or at least one recombinant expression vector comprising a nucleic acid encoding said EVIR or an antigen presenting cell (APC) or a stem cell or progenitor cell thereof expressing said EVIR.

Group VIII, claim 51, drawn to a method of treating a cancer, in particular a carcinoma, sarcoma, melanoma, brain tumor, hematological cancer, or any pre-malignant or malignant neoplasm, said method-comprising administering to a subject in need of treatment: a) an effective amount of EVIR-expressing antigen presenting cells (APC) or stem cells or progenitor cells thereof; or b) at least one recombinant vector comprising a nucleic acid sequence encoding an EVIR according to claim 28.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of a recombinant extra-cellular vesicle internalizing receptor , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Smith et al. (PgPub US20180009895A1, Filed 1/25/2016).
Smith et al. teach a CLL1 specific Chimeric Antigen Receptor (CAR) comprising at least: a first extra cellular ligand binding-domain that is specific for CLL1, a transmembrane domain, and a cytoplasmic signaling domain (Pg. 13, para. 145). 
Smith teaches the extra cellular ligand binding-domain is from a monoclonal anti-CLL1 antibody (see Smith at claim 8). Smith teaches C-type lectin-like molecule-1 (CLL1) has been identified as being frequently over-expressed on most acute myeloid leukemia (AML) stem cells (LSC), compared to normal hematopoietic stem cells or other cell types (Pg. 1, para.1), thus reading on the limitation of a “specific for a membrane molecule of a cancer cell.” Additionally, Smith teaches the “cytoplasmic signaling domain” of a CAR according to the present invention is responsible for intracellular signaling following the binding of extracellular ligand binding domain to the target resulting in the activation or inhibition of the immune cell and immune response (Pg. 13-14, para. 152), thus reading on the limitation of a “cytoplasmic signaling domain.” Note that no patentable weight is given to the recitation of a ‘’recombinant extra-cellular vesicle internalizing receptor (EVIR)”, written in the preamble, as this recitation does not structurally limit the claimed invention (see MPEP 2111.02 (I)).  Moreover, insofar as claim 28 (iii) is an optional limitation, it has not been considered by the Examiner. 
Accordingly, in view of Smith et al., Groups I-VIII lack unity of invention. 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571- 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632